
	
		I
		112th CONGRESS
		2d Session
		H. R. 4268
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2012
			Mr. Amash (for
			 himself and Mr. Flake) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To abolish the Export-Import Bank of the United States,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Export-Import Bank Termination Act of
			 2012.
		2.Reductions of
			 authorities before abolishmentNotwithstanding any other provision of
			 law:
			(1)Termination of
			 authority to accept applications for assistanceThe Export-Import Bank of the United States
			 (in this Act referred to as the Bank) may not accept an
			 application for a loan, insurance, or a guarantee, or to participate in an
			 extension of credit by another entity, after the 30-day period that begins with
			 the date of the enactment of this Act.
			(2)Termination of
			 authority to renew or enter into a contract for the provision of assistance by
			 the BankThe Bank may not
			 renew or enter into a contract which would obligate the Bank to provide a loan,
			 insurance, or a guarantee, or participate in an extension of credit by another
			 entity, after the 12-month period that begins with such date of
			 enactment.
			3.Abolishment of
			 Export-Import Bank of the United States
			(a)In
			 generalEffective on the abolishment date:
				(1)AbolishmentThe
			 Bank is abolished.
				(2)Transfer of
			 functionsAll functions that, immediately before the abolishment
			 date are authorized to be performed by the Bank, the Board of Directors of the
			 Bank, any officer or employee of the Bank acting in that capacity, or any
			 agency or office of the Bank, are transferred to the Secretary of the Treasury
			 (in this Act referred to as the Secretary).
				(b)Abolishment date
			 definedIn this Act, the term abolishment date means
			 the date that is 3 years after the date of the enactment of this Act.
			4.Resolution and
			 termination of Bank functions
			(a)Resolution of
			 functionsThe Secretary shall—
				(1)complete the
			 disposition and resolution of functions of the Bank in accordance with this
			 Act; and
				(2)resolve all
			 functions that are transferred to the Secretary under section 3(a)(2).
				(b)Termination of
			 functionsAll functions that
			 are transferred to the Secretary under section 3(a)(2) shall terminate on the
			 date all obligations of the Bank, and all obligations of others to the Bank, in
			 effect immediately before the abolishment date have been satisfied, as
			 determined by the Secretary.
			(c)Report to the
			 CongressWhen the Secretary
			 makes the determination described in subsection (b), the Secretary shall report
			 the determination to the Committee on Financial Services of the House of
			 Representatives and the Committee on Finance of the Senate.
			5.Duties of the
			 Secretary of the Treasury
			(a)In
			 generalThe Secretary shall be responsible for the implementation
			 of this Act, including—
				(1)the administration
			 and wind-up of all functions transferred to the Secretary under section
			 3(a)(2);
				(2)the administration
			 and wind-up of any outstanding obligations of the Federal Government under any
			 programs terminated by this Act; and
				(3)taking such other
			 actions as may be necessary to wind-up any outstanding affairs of the
			 Bank.
				(b)Delegation of
			 functionsThe Secretary may delegate to any other Federal
			 department or agency head the performance of the functions of the Secretary
			 under this Act, to the extent that the Secretary determines that the delegation
			 would further the purposes of this Act.
			(c)Transfer of
			 assets and personnelIn connection with any delegation of
			 functions under subsection (b), the Secretary may transfer to the department or
			 agency concerned such assets, funds, personnel, records, and other property
			 relating to the delegated function as the Secretary determines to be
			 appropriate.
			(d)Authorities of
			 the SecretaryFor purposes of performing the functions of the
			 Secretary under this Act and subject to the availability of appropriations, the
			 Secretary may—
				(1)enter into
			 contracts;
				(2)employ experts and
			 consultants in accordance with section 3109 of title 5, United States Code, at
			 rates for individuals not to exceed the per diem rate equivalent to the rate
			 for level IV of the Executive Schedule; and
				(3)utilize, on a
			 reimbursable basis, the services, facilities, and personnel of other Federal
			 agencies.
				6.PersonnelEffective on the abolishment date, there are
			 transferred to the Department of the Treasury all individuals, other than
			 members of the Board of Directors of the Bank, who—
			(1)immediately before
			 the abolishment date, were officers or employees of the Bank; and
			(2)in their capacity
			 as such an officer or employee, performed functions that are transferred to the
			 Secretary under section 3(a)(2).
			7.Transfer of Inspector
			 General duties
			(a)Termination of
			 the Office of Inspector General for the Export-Import Bank of the United
			 StatesNotwithstanding any
			 other provision of law, the Office of Inspector General for the Bank shall
			 terminate on the abolishment date, and the assets and obligations of the Office
			 shall be transferred to the Office of the Inspector General for the Department
			 of the Treasury or otherwise disposed of.
			(b)Authority and
			 responsibility for transfer or disposalThe Secretary shall have
			 the authority and responsibility for transfer or disposal under subsection
			 (a).
			(c)Savings
			 provisionThe provisions of
			 this section shall not affect the performance of any pending audit,
			 investigation, inspection, or report by the Office of the Inspector General for
			 the Bank as of the abolishment date, with respect to functions transferred by
			 this section. Nothing in this subsection shall be deemed to prohibit the
			 discontinuance or modification of any performance under the same terms and
			 conditions and to the same extent that such performance could have been
			 discontinued or modified if this section had not been enacted.
			8.Exercise of
			 authoritiesExcept as
			 otherwise provided by law, a Federal official to whom a function is transferred
			 by this Act may, for purposes of performing the function, exercise all
			 authorities under any other provision of law that were available with respect
			 to the performance of that function to the official responsible for the
			 performance of the function immediately before the effective date of the
			 transfer of the function under this Act.
		9.Transfer of
			 assetsExcept as otherwise
			 provided in this Act, so much of the personnel, property, records, and
			 unexpended balances of appropriations, allocations, and other funds employed,
			 used, held, available, or to be made available in connection with a function
			 transferred to an official or agency by this Act shall be available to the
			 official or the head of that agency, respectively, at such time or times as the
			 Director of the Office of Management and Budget directs for use in connection
			 with the functions transferred.
		10.Delegation and
			 assignmentExcept as otherwise
			 expressly prohibited by law, an official to whom functions are transferred
			 under this Act (including the head of any office to which functions are
			 transferred under this Act) may delegate any of the functions so transferred to
			 such officers and employees of the office of the official as the official may
			 designate, and may authorize successive redelegations of such functions as may
			 be necessary or appropriate. No delegation of functions under this section or
			 under any other provision of this Act shall relieve the official to whom a
			 function is transferred under this Act of responsibility for the administration
			 of the function.
		11.Authority of the
			 Secretary of the Treasury with respect to functions transferred
			(a)DeterminationsIf
			 necessary, the Secretary shall make any determination of the functions that are
			 transferred under this Act.
			(b)Incidental
			 transfersThe Secretary, at such time or times as the Secretary
			 shall provide, may make such determinations as may be necessary with regard to
			 the functions transferred by this Act, and to make such additional incidental
			 dispositions of personnel, assets, liabilities, grants, contracts, property,
			 records, and unexpended balances of appropriations, authorizations,
			 allocations, and other funds held, used, arising from, available to, or to be
			 made available in connection with such functions, as may be necessary to carry
			 out the provisions of this Act.
			12.Savings
			 provisions
			(a)Legal
			 documentsAll orders, determinations, rules, regulations,
			 permits, grants, loans, contracts, agreements, certificates, licenses, and
			 privileges—
				(1)that have been
			 issued, made, granted, or allowed to become effective by the President, the
			 Bank, any officer or employee of any office transferred by this Act, or any
			 other Government official, or by a court of competent jurisdiction, in the
			 performance of any function that is transferred by this Act, and
				(2)that are in effect
			 on the effective date of the transfer (or become effective after such date
			 pursuant to their terms as in effect on such effective date),
				shall
			 continue in effect according to their terms until modified, terminated,
			 superseded, set aside, or revoked in accordance with law by the President, any
			 other authorized official, a court of competent jurisdiction, or operation of
			 law.(b)ProceedingsThis
			 Act shall not affect any proceedings or any application for any benefits,
			 service, license, permit, certificate, or financial assistance pending on the
			 date of the enactment of this Act before an office transferred by this Act, but
			 such proceedings and applications shall be continued. Orders shall be issued in
			 such proceedings, appeals shall be taken therefrom, and payments shall be made
			 pursuant to such orders, as if this Act had not been enacted, and orders issued
			 in any such proceeding shall continue in effect until modified, terminated,
			 superseded, or revoked by a duly authorized official, by a court of competent
			 jurisdiction, or by operation of law. Nothing in this subsection shall be
			 considered to prohibit the discontinuance or modification of any such
			 proceeding under the same terms and conditions and to the same extent that such
			 proceeding could have been discontinued or modified if this Act had not been
			 enacted.
			(c)SuitsThis
			 Act shall not affect suits commenced before the date of the enactment of this
			 Act, and in all such suits, proceeding shall be had, appeals taken, and
			 judgments rendered in the same manner and with the same effect as if this Act
			 had not been enacted.
			(d)Nonabatement of
			 actionsNo suit, action, or
			 other proceeding commenced by or against an office transferred by this Act, or
			 by or against any individual in the official capacity of such individual as an
			 officer or employee of such an office, shall abate by reason of the enactment
			 of this Act.
			(e)Continuance of
			 suitsIf any Government officer in the official capacity of such
			 officer is party to a suit with respect to a function of the officer, and under
			 this Act such function is transferred to any other officer or office, then such
			 suit shall be continued with the other officer or the head of such other
			 office, as applicable, substituted or added as a party.
			(f)Administrative
			 procedure and judicial reviewExcept as otherwise provided by
			 this Act, any statutory requirements relating to notice, hearings, action upon
			 the record, or administrative or judicial review that apply to any function
			 transferred by this Act shall apply to the exercise of such function by the
			 head of the Federal agency, and other officers of the agency, to which such
			 function is transferred by this Act.
			13.Availability of
			 existing fundsExisting
			 appropriations and funds available for the performance of functions, programs,
			 and activities terminated pursuant to this Act shall remain available, for the
			 duration of their period of availability, for necessary expenses in connection
			 with the termination and resolution of such functions, programs, and
			 activities.
		14.Conforming amendments
			 and repeals
			(a)Repeal of
			 primary authorizing statuteThe Export-Import Bank Act of 1945 (12
			 U.S.C. 635—635i–9) is hereby repealed.
			(b)Elimination of
			 related authorizing provisions
				(1)Section 103 of the
			 International Development and Finance Act of 1989 (12 U.S.C. 635 note; Public
			 Law 101–240) is hereby repealed.
				(2)Section 303 of the
			 Support for East European Democracy (SEED) Act of 1989 (12 U.S.C. 635 note;
			 Public Law 101–179) is hereby repealed.
				(3)Section 1908 of the Export-Import Bank Act
			 Amendments of 1978 (12 U.S.C. 635a–1) is amended—
					(A)by striking
			 (a); and
					(B)by striking
			 subsection (b).
					(4)Sections 1911 and 1912 of the Export-Import
			 Bank Act Amendments of 1978 (12 U.S.C. 635a–2 and 635a–3) are hereby
			 repealed.
				(5)Section 206 of the
			 Bank Export Services Act (12 U.S.C. 635a–4) is hereby repealed.
				(6)Sections 1 through
			 5 of Public Law 90–390 (12 U.S.C. 635j through 635n) are hereby
			 repealed.
				(7)Sections 641
			 through 647 of the Trade and Development Enhancement Act of 1983 (12 U.S.C.
			 635o–635t) are hereby repealed.
				(8)Section 534 of the
			 Foreign Operations, Export Financing, and Related Programs Appropriations Act,
			 1990 (12 U.S.C. 635g note; Public Law 101–167) is amended by striking
			 subsection (d).
				(9)Section 3302 of
			 the Omnibus Trade and Competitiveness Act of 1988 (12 U.S.C. 635i–3 note;
			 Public Law 100–418) is amended by striking subsection (a).
				(10)Section 1105(a)
			 of title 31, United States Code, is amended by striking paragraph (34) and
			 redesignating the succeeding paragraphs of such section as paragraphs (34)
			 through (38), respectively.
				(11)Section 9101(3)
			 of title 31, United States Code, is amended by striking subparagraph
			 (C).
				(c)Elimination of
			 related compensation provisions
				(1)Position at
			 Level IIISection 5314 of
			 title 5, United States Code, is amended by striking the following item:
					
							President of the Export-Import Bank of
				  Washington.
						.
				(2)Positions at
			 Level IVSection 5315 of title 5, United States Code, is
			 amended—
					(A)by striking the
			 following item:
						
								First Vice President of the Export-Import Bank of
				  Washington.
							;
				and
					(B)by striking the
			 following item:
						
								Members, Board of Directors of the Export-Import
				  Bank of
				  Washington.
							.
					(d)Elimination of
			 office of inspector general for the bankSection 12 of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended—
				(1)in paragraph (1),
			 by striking the President of the Export-Import Bank;; and
				(2)in paragraph (2),
			 by striking the Export-Import Bank,.
				(e)Effective
			 dateThe repeals and amendments made by this section shall take
			 effect on the abolishment date.
			(f)Report to the
			 Congress on other amendments to Federal statuteThe Secretary
			 shall submit to the Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate a written report that contains suggestions for such other amendments to
			 Federal statutes as may be necessary or appropriate as a result of this
			 Act.
			15.ReferencesAny reference in any other Federal law,
			 Executive order, rule, regulation, or delegation of authority, or any document
			 of or pertaining to a department or office from which a function is transferred
			 by this Act—
			(1)to the head of
			 such department or office is deemed to refer to the head of the department or
			 office to which the function is transferred; or
			(2)to such department
			 or office is deemed to refer to the department or office to which the function
			 is transferred.
			16.DefinitionsIn this Act:
			(1)FunctionThe
			 term function includes any duty, obligation, power, authority,
			 responsibility, right, privilege, activity, or program.
			(2)OfficeThe
			 term office includes any office, administration, agency, bureau,
			 institute, council, unit, organizational entity, or component thereof.
			
